Exhibit 10.2

 

Employment Agreement

 

This Employment Agreement (this “Agreement”) is entered into in Urumqi,
Xinjiang, China on September 9, 2016 by and between:

 

Party A: China Lending Corporation (“the Company”)

Address: 11th Floor, Satellite Building, 473 Satellite Road, Economic
Technological Development Zone, Urumqi, Xinjiang, China, 830000

Legal Representative: Li Jingping, President and Chief Executive Officer

 

Party B: Zhang Jianfeng

Address: Room 701, Unit 2, Builidng 18, Luo Lin Jun at Xin Tian Run Int’l
Community#111 Changzhou St, Xinshi District, Urumqi, Xinjiang, China

 

 

Chapter 1 General Provisions

 

1.

Pursuant to the Labor Law of the People’s Republic of China, the Labor Contract
Law of the People’s Republic of China and other relevant provisions, the parties
hereto have, after mutual discussions and consultations and careful
consideration and adequate communications and understanding, reached the
following terms and conditions:

 

Chapter 2 Term

 

2.

This Agreement shall have an initial term commencing on September 9, 2016 and
ending on December 31, 2016, and shall, subject to Chapter 10 below,
automatically renew for successive one year periods.

 

Chapter 3 Scope of Work

 

3.

According to Party A’s work requirements, Party B agrees to assume the position
of Vice President (to carry out works relating to the listed company). With
respect to Party B’s job duties, work assignments, responsibility goals, job
disciplines, relevant management policies, etc., the rules formulated by Party A
for that job and other relevant provisions shall apply.

 

Chapter 4 Party B’s Obligations

 

4. Party B agrees that, in addition to the obligations and responsibilities set
forth herein, he or she shall also:

 

4.1.

Within the specified work hours, contribute his or her time, energy and skills
exclusively in fulfilling the obligations established by Party A and effectively
performing his or her duties, in order to exert best efforts to ensure the
successful completion of Party A’s assignments; and

 

4.2.

Comply with the provisions of this Agreement, Party A’s internal rules and
policies and relevant laws and regulations, fulfill his or her duties to Party
A, and not to engage in any activities that harm Party A’s interests or to abuse
his or her position or duties at Party A to directly or indirectly seek personal
benefits.

 

Chapter 5 Primary Work Location, Work Hours, Labor Protection and Work
Conditions

 

5.

Party B shall principally work at the Party’s A headquarters located in Urumqi,
Xinjiang, China and other cities. Party B shall be required to work Monday
through Friday from 10:00 a.m. to 7:00 p.m. Party B’s work hours shall be mainly
for the purpose of meeting the needs of the listed company. CEO may change work
hours for the needs of the listed company.

 

6.

Party A shall provide Party B with proper work conditions and facilities and
labor protection up to the local government’s standards. Party B shall comply
with Party A’s labor safety policies.

 



 

 

 

7.

Party A is responsible for arranging education and trainings to Party B with
respect to professional skills, labor safety and hygiene policies and the
Company’s articles of association.

 

8.

Party A shall reimburse Party B’s business travel, entertainment and other
expenses incurred for work purposes, for which Party B is obligated to
completely provide supporting voucher documents.

 

Chapter 6 Remunerations

 

9. Party B’s total remunerations include monthly cash payments and performance
bonus portion.

 

9.1.

Monthly payments. Party A will deposit the RMB 45,750 due for each month on the
tenth day of the next month to a personal account designated by Party B in PRC,
subject to Party B’s individual performance review and Party A’s performance as
a company on the whole.

 

9.2.

Performance bonus. Party A shall pay to Party B an annual bonus in the amount of
RMB 270,000, payable in January of the next year, subject to Party A’s
Compensation Committee’s satisfaction of Party B’s annual performance review and
Party A’s performance as a company on the whole.

 

Chapter 7 Benefits and Holidays

 

10.

Party B shall be entitled to the China public holidays and statutory holidays.
Party B who is required to work on public holidays will be compensated by
alternative day(s) off as substitution.

 

10.1. Annual Leave. Party B is entitled to the paid annual leave pursuant to
Party A’s vacation policy.     10.2. Sick Leave must be certified by a
registered doctor.

 

10.3.

Unauthorized Absences. Without prejudice to the other rights of Party A, Party A
may deduct the equivalent amount of basic daily salary from Party B’s salary for
every day of absence from employment without the prior permission of Party A.

 

 

Chapter 8 Labor Disciplines

 

11.

Party B shall comply with Party A’s lawfully formulated labor disciplines and
the Company’s articles of association, strictly abide by Party A’s instructions
and decisions, safeguard all the assets of Party A and observe professional
ethics.

 

12.

If Party B violates any relevant laws, labor disciplines or the Company’s
articles of association which results in any economic losses to Party A, Party A
may impose penalties on Party A pursuant to the relevant provisions.

 

13.

In the event of any economic losses caused to Party A due to Party B’s violation
of relevant laws, labor disciplines or the Company’s articles of association,
Party A has the right to claim compensation from Party B for the losses.

 

14.

Party A has the right to make reasonable modifications to the labor disciplines
and the Company’s articles of association according to its business needs,
provided that Party A shall inform Party B in the forms regarded as proper by
Party A, which forms include but not limited to notification, public
announcement, e-mail and memorandum.

 

15.

Party B shall not hold any concurrent position at any other enterprise or
organization during the period of his employment with Party A, unless with the
permission of Party A. All service inventions, creations, developments, designs,
renovations, production results made by Party B during the period of his or her
employment shall be owned by Party A, and all intellectual property rights
obtained therefrom, including but not limited to patent rights, copyrights and
non-patent technologies, shall be owned by Party A.

 



 2 

 

 

Chapter 9 Confidentiality Obligations

 

16.

Party B shall keep confidential Party A’s proprietary information and
confidential information concerning Party A and its subsidiaries and affiliates
and its and their respective businesses including without limitation,
confidential information regarding suppliers, customers, products, and marketing
and pricing data, as long as such information is not publicly disclosed, except
as required either by law or by a court of competent jurisdiction, and shall
comply with Party A’s relevant confidentiality policies. Unless as required
either by law or by a court of competent jurisdiction or subject to prior
written consent from Party A, Party B shall not use, or disclose to any third
party, any materials or information of Party A.

 

17.

Non-compete. During the term of Party B’s employment hereunder and for a term of
two years following termination, Party B shall not initiate, directly or
indirectly, on his own behalf or on behalf of any person, contact with any
person who is or was a customer of Party A within the twelve (12) month period
preceding the termination of Party B’s employment hereunder, or who was a
prospective customer of Party A with whom Party B had dealings with in the
twelve (12) month period preceding the termination of Party B’s employment, for
the purpose of conducting any business which is the same as or which competes
with any part of the business of Party A with which Party B was involved.

  

18.

Party B agrees that Party A shall, according to any reasonable operational
needs, whether direct or indirect, have the right to disclose Party B’s personal
information, including but not limited to his or her name, address, nationality,
position, and salary, this Agreement and the renewals and changes thereof.

 

Chapter 10 Change and Termination of Agreement

 

19.

If any laws and regulations applicable for this Agreement is amended, the
corresponding portions hereof or annexes hereto shall be amended accordingly. In
the event of any material change to, or any conflict with relevant Chinese laws
and regulations by, any objective condition on which the entry into the
Agreement was based, which makes the performance of the Agreement impossible,
the parties may, after friendly consultation, change the relevant portions of
the Agreement pursuant to the relevant laws and regulations.

 

20.

In the occurrence of following circumstances, Party A has the right to
unilaterally terminate this Agreement without a prior written notice, provided
that Party A shall inform Party B of such termination decision, and the
termination shall take effect immediately:

 

20.1.

Party B materially violates the Company’s labor disciplines or rules and
policies (including but not limited to labor disciplines and the Company’s
articles of association);

 

20.2.

Party B commits gross negligence or engages in malpractices for selfish ends,
thereby causing material losses to Party A;

 

20.3.

Party B establishes employment relationship concurrently with any other
employer, thereby causing material impact on the completion of Party A’s work
assignments;

 

20.4.

Party B uses such means as fraud, coercion or taking advantage of other’s
unfavorable position to cause the execution or change of the Agreement by Party
A against its genuine will, thus leading to void the Agreement;

 

20.5. Party B is held criminally liable pursuant to the law.

 

21.

During the term of this Agreement, Party A may terminate this Agreement at any
time by giving Party B 30-day prior written notice.

 

22.

During the term of the Agreement, Party B has the right to resign and terminate
the Agreement, provided that he or she shall give a 30-day prior written notice
to Party A.

 



 3 

 

 

23.

Immediately upon termination of the Agreement, Party B shall cease its
engagement in any activities in Party A’s name or complete any business as Party
A so requested, and shall settle all the accounts. Party B shall, within 3 days
of the termination hereof, return all of Party A’s assets that are in Party B’s
possession and deliver all the documents and files (including but not limited to
any written documents and electronic documents). Party A will handle the
departure formalities for Party B after Party A’s confirmation and issue a
departure consent letter. If Party B fails to complete the said transfer
formalities, Party A may refuse to handle the departure formalities for Party B.

 

Chapter 11 Economic Compensation and Indemnification

 

24.

If Party B terminates this Agreement in violation of any provisions hereof, he
or she shall, pursuant to the provisions of laws and regulations, compensate for
the losses caused to Party A due to such termination.

 

Chapter 12 Resolution of Labor Disputes

 

25.

Any dispute arising from the interpretation and performance hereof shall be
resolved through friendly consultation by the parties. If such friendly
consultation fails, either or both of the parties may, within one year of the
occurrence of the dispute, submit it for arbitration by a labor dispute
arbitration committee having jurisdiction over the dispute. In case the parties
have no disagreement as to the arbitral award rendered by such labor dispute
arbitration commission, such arbitral award is final and binding upon the
parties. In case the parties refuse to accept the arbitration award made by that
labor dispute arbitration committee, they may file an action with a court of
jurisdiction.

 

Chapter 13 Miscellaneous

 

26. The invalidity or non-enforceability of any provision shall not affect the
validity of any other provisions hereof.     27. Either party’s failure to
perform, or delay in performance of, any of the rights hereunder shall not
constitute a waiver of such right.     28. In the case of any discrepancy
between this Agreement and any related laws and regulations, the provisions of
such laws and regulations shall prevail.

 

29.

This Agreement shall become effective upon signing and affixation of seals by
both parties on the date first written above.

 



 4 

 

  

Party A: China Lending Corporation   Party B: Zhang Jianfeng       By: /s/ Li
Jingping   By: /s/ Zhang Jianfeng Name: Li Jingping       Its: President and
Chief Executive Officer      

 

 

5



 

 